26 So.3d 666 (2010)
M.B., Appellant,
v.
AGENCY FOR PERSONS WITH DISABILITIES, Appellee.
No. 3D09-962.
District Court of Appeal of Florida, Third District.
January 27, 2010.
Dana M. Gallup, Hollywood, for appellant.
John D.C. Newton, II, General Counsel, and Jonathan D. Grabb, Tallahassee, Agency for Persons with Disabilities, for appellee.
Before RAMIREZ, C.J., and ROTHENBERG, J., and SCHWARTZ, Senior Judge.
SCHWARTZ, Senior Judge.
This is an appeal from a final administrative order in favor of the Florida Agency for Persons with Disabilities, upholding its partial denial and reduction of services which had been provided to M.B. for 2008. The ALJ hearing and its result occurred before our decision in M.B. v. Agency for Persons with Disabilities, 13 So.3d 509 (Fla. 3d DCA 2009), which dealt with the same issues as to 2007. Because we find no distinction between the underlying facts and the applicable law as to the two cases, we adopt the opinion and holding of M.B. I and "reverse the previously-allowed three hours per day of `additional in-home supports above the live-in rate' and remand for an allowance of six additional in-home support hours per day; and . . . reverse the disallowance of M.B.'s personal emergency response system and artificial tears." M.B., 13 So.3d at 515. The order under review is otherwise affirmed.
Affirmed in part, reversed in part.